Exhibit 10.1

Execution Version

$350,000,000

SAILPOINT TECHNOLOGIES HOLDINGS, INC.

0.125% CONVERTIBLE SENIOR NOTES DUE 2024

COMMON STOCK ($0.0001 PAR VALUE PER SHARE)

PURCHASE AGREEMENT

September 19, 2019



--------------------------------------------------------------------------------

September 19, 2019

Morgan Stanley & Co. LLC

Citigroup Global Markets Inc.

As “Representatives” of the several

Initial Purchasers named in Schedule I

hereto

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

c/o Citigroup Global Markets Inc.

388 Greenwich

Street New York, New York 10013

Ladies and Gentlemen:

SailPoint Technologies Holdings, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several purchasers named in Schedule I hereto
(the “Initial Purchasers”)

$350,000,000 principal amount of its 0.125% Convertible Senior Notes due 2024
(the “Firm Securities”) to be issued pursuant to the provisions of an Indenture
dated on or about September 24, 2019 (the “Indenture”) between the Company and
U.S. Bank National Association, as Trustee (the “Trustee”). The Company also
proposes to issue and sell to the Initial Purchasers not more than an additional
$50,000,000 principal amount of its 0.125% Convertible Senior Notes due 2024
(the “Additional Securities”) if and to the extent that you, as the
Representatives of the offering, shall have determined to exercise, on behalf of
the Initial Purchasers, the right to purchase such 0.125% Convertible Senior
Notes due 2024 granted to the Initial Purchasers in Section 2 hereof. The Firm
Securities and the Additional Securities are hereinafter collectively referred
to as the “Securities”. The Company’s common stock, par value $0.0001 per share
is hereinafter referred to as the “Common Stock”. The Securities will be
convertible into cash, shares of Common Stock (the “Underlying Securities”), or
a combination of cash and Underlying Securities, at the Company’s election.

In connection with the offering of the Firm Securities, the Company is
separately entering into capped call transactions with certain of the Initial
Purchasers or their respective affiliates and/or other financial institutions
(the “Option Counterparties”) pursuant to capped call confirmations (the “Base
Capped Call Confirmations”) to be dated the date hereof, and in connection with
the issuance of any Additional Securities, the Company and the Option
Counterparties may enter into additional capped call confirmations (the
“Additional Capped Call Confirmations”) to be dated the date on which the
Initial Purchasers exercise their option to purchase such Additional Securities
(such Additional Capped Call Confirmations, together with the Base Capped Call
Confirmations, the “Capped Call Confirmations”).



--------------------------------------------------------------------------------

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company. For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum; “Time of Sale
Memorandum” means the Preliminary Memorandum together with each Additional
Written Offering Communication or other information, if any, each identified in
Schedule II hereto under the caption Time of Sale Memorandum; and “General
Solicitation” means any offer to sell or solicitation of an offer to buy the
Securities by any form of general solicitation or advertising (as those terms
are used in Regulation D under the Securities Act). As used herein, the terms
Preliminary Memorandum, Time of Sale Memorandum and Final Memorandum shall
include the documents, if any, incorporated by reference therein on the date
hereof. The terms “supplement”, “amendment” and “amend” as used herein with
respect to the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum or any Additional Written Offering Communication shall include all
documents subsequently filed by the Company with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that are deemed to be incorporated by reference
therein.

1.    Representations and Warranties. The Company represents and warrants to,
and agrees with, the Representatives that:

(a)    (i) Each document, if any, filed or to be filed pursuant to the Exchange
Act and incorporated by reference in the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum complied or will comply when so filed in
all material respects with the Exchange Act and the applicable rules and
regulations of the Commission thereunder, (ii) the Time of Sale Memorandum does
not, and at the time of each sale of the Securities in connection with the
offering when the Final Memorandum is not yet available to prospective
purchasers and at the Closing Date (as defined in Section 4), the Time of Sale
Memorandum, as then amended or supplemented by the Company, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iii) any Additional Written
Offering Communication prepared, used or referred to by the Company,

 

2



--------------------------------------------------------------------------------

when considered together with the Time of Sale Memorandum, at the time of its
use did not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iv) any General
Solicitation that is not an Additional Written Offering Communication, made by
the Company or by an Initial Purchaser with the consent of the Company, when
considered together with the Time of Sale Memorandum, at the time when made or
used did not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (v) the Preliminary
Memorandum did not contain, as of its date, and the Final Memorandum, in the
form used by the Initial Purchasers to confirm sales and on the Closing Date (as
defined in Section 4), as of the Closing Date, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to statements or omissions in the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, Additional
Written Offering Communication or General Solicitation based upon information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use therein.

(b)    Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to the Representatives before first use, the Company has not prepared,
used or referred to, and will not, without the Representatives’ prior consent,
prepare, use or refer to, any Additional Written Offering Communication.

(c)    The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own or lease its
property and to conduct its business as described in the Time of Sale Memorandum
and is duly qualified to transact business and is in good standing (to the
extent the concept of good standing is applicable in such jurisdiction) in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not reasonably be expected to have
a material adverse effect on the Company and its subsidiaries, taken as a whole.

(d)    Each subsidiary of the Company has been duly incorporated, organized or
formed, as applicable, is validly existing as a corporation or organization and
in good standing under the laws of the jurisdiction of its incorporation,
organization or formation (to the extent the concept of good standing is
applicable in such jurisdiction), has the corporate or other organizational
power and authority to own or lease its property and to conduct its business as
described in the Time of Sale Memorandum and is duly qualified to

 

3



--------------------------------------------------------------------------------

transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification (to the extent the concept of good standing is applicable in such
jurisdiction), except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a material adverse effect
on the Company and its subsidiaries, taken as a whole; all of the issued and
outstanding equity interests of each subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable (to the
extent such concepts are applicable under relevant law) and are owned directly
by the Company or a subsidiary of the Company, free and clear of all liens,
encumbrances, equities or claims.

(e)    This Agreement has been duly authorized, executed and delivered by the
Company.

(f)    The authorized capital stock of the Company conforms as to legal matters
to the description thereof contained in each of the Time of Sale Memorandum and
the Final Memorandum.

(g)    The shares of Common Stock outstanding prior to the issuance of the
Securities have been duly authorized and are validly issued, fully paid and
non-assessable.

(h)     The Securities have been duly authorized and, when executed,
authenticated, issued and delivered in accordance with the provisions of the
Indenture and delivered to and paid for by the Initial Purchasers in accordance
with the terms of this Agreement, will be valid and binding obligations of the
Company, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights generally and equitable principles of
general enforceability (collectively, the “Enforceability Exceptions”), and will
be entitled to the benefits of the Indenture pursuant to which such Securities
are to be issued.

(i)     The maximum number of Underlying Securities issuable upon conversion of
the Securities (including the maximum number of additional Underlying Securities
by which the Conversion Rate (as such term is defined in the Time of Sale
Memorandum and the Final Memorandum) (the “Conversion Rate”) may be increased in
connection with a make-whole fundamental change (as such term is defined in the
Time of Sale Memorandum and the Final Memorandum) or a redemption of the
Securities and assuming (x) the Company elects, upon each conversion of the
Securities, to deliver solely shares of Common Stock, other than cash in lieu of
fractional shares, in settlement of each conversion and (y) the Initial
Purchasers exercise their option to purchase the Additional Securities in full
(the “Maximum Number of Underlying Securities”)) have been duly authorized and
reserved and, when issued upon conversion of the Securities in accordance with
the terms of the Securities, will be validly issued, fully paid and non
assessable, and the issuance of the Underlying Securities will not be subject to
any preemptive or similar rights.

 

4



--------------------------------------------------------------------------------

(j)    The Indenture has been duly authorized and on the Closing Date will be
duly executed and delivered by, and when duly executed and delivered in
accordance with its terms by the Trustee, will be a valid and binding agreement
of, the Company, enforceable in accordance with its terms, subject to the
Enforceability Exceptions.

(k)    Each Capped Call Confirmation has been duly authorized by the Company
and, when duly executed and delivered by the Company and each Option
Counterparty, each Capped Call Confirmation will be a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, subject to the Enforceability Exceptions.

(l)    The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement , the Indenture, the Securities
and the Capped Call Confirmations (collectively, the “Transaction Documents”)
will not contravene any provision of (i) applicable law, (ii) the certificate of
incorporation or bylaws of the Company, (iii) any agreement or other instrument
binding upon the Company or any of its subsidiaries that is material to the
Company and its subsidiaries, taken as a whole, or (iv) any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company or any subsidiary, except in the case of clauses (i) and (iii), as would
not reasonably be expected to have a material adverse effect on the Company and
its subsidiaries, taken as a whole; and no consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by the Company of its obligations under the Transaction
Documents, except such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the Initial
Purchasers.

(m)    There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to prospective purchasers of the Securities.

(n)    There are no legal or governmental proceedings pending or, to the
Company’s knowledge, threatened to which the Company or any of its subsidiaries
is a party or to which any of the properties of the Company or any of its
subsidiaries is subject i) other than proceedings accurately described in all
material respects in the Time of Sale Memorandum and proceedings that would not
reasonably be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole, or on the power or ability of the Company to
perform its obligations under the Transaction Documents or to consummate the

 

5



--------------------------------------------------------------------------------

transactions contemplated by the Time of Sale Memorandum or ii) other than
proceedings that would not, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries would reasonably be expected
to be material to the Company that would be required to be described in the Time
of Sale Memorandum or the Final Memorandum if either were a prospectus included
in a registration statement on Form S-3 under the Securities Act and are not so
described therein in all material respects; and there are no statutes,
regulations, contracts or other documents that would be required to be described
in the Time of Sale Memorandum or the Final Memorandum if either were a
prospectus included in a registration statement on Form S-3 under the Securities
Act that are not so described therein in all material respects.

(o)    The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, reasonably be expected to have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

(p)    There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, reasonably be expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

(q)    Except as otherwise have been validly waived in connection with the sale
of the Securities contemplated hereby and as described in the Time of Sale
Memorandum and the Final Memorandum, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company, as a result of the offering of
Securities contemplated hereby or otherwise.

(r)    The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof and the transactions
contemplated by the Capped Call Confirmations as described in the Final
Memorandum will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

6



--------------------------------------------------------------------------------

(s)    Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities, (ii) made any General Solicitation that is not an Additional Written
Offering Communication other than General Solicitations listed on Schedule II
hereto or those made with the prior written consent of the Representatives, or
(iii) offered, solicited offers to buy or sold the Securities in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(t)    Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 7, it is not necessary in connection with the
offer, sale and delivery of the Securities to the Initial Purchasers in the
manner contemplated by this Agreement to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

(u)    The Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.

(v)    (i) Neither the Company nor any of its subsidiaries or affiliates, nor
any director or officer thereof, or, to the Company’s knowledge, any employee,
agent or representative of the Company or of any of its subsidiaries or
affiliates, has taken (or has any plans to take) any action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment,
giving or receipt of money, property, gifts or anything else of value, directly
or indirectly, to any government official (including any officer or employee of
a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) (“Government Official”) in order to improperly
influence official action, or to any person in violation of any applicable
anti-corruption laws; (ii) the Company and each of its subsidiaries and
affiliates have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintained and will continue to
maintain policies and procedures reasonably designed to promote and achieve
compliance with such laws and with the representations and warranties contained
herein; and (iii) neither the Company nor any of its subsidiaries will use,
directly or indirectly, the proceeds of the offering in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any person in violation of any applicable
anti-corruption laws.

(w)    The operations of the Company and each of its subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America

 

7



--------------------------------------------------------------------------------

by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and each of its subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(x)    (i) Neither the Company, nor any of its subsidiaries, nor any director or
officer thereof, nor, to the Company’s knowledge, any employee, agent, affiliate
or representative of the Company or any of its subsidiaries, is an individual or
entity (“Person”) that is, or is owned or controlled by one or more Persons that
are:

(A)    the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

(B)    located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Crimea, Cuba, Iran, North
Korea and Syria).

(ii)    For the past 5 years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

(y)    Subsequent to the respective dates as of which information is given in
each of the Preliminary Memorandum, the Time of Sale Memorandum and the Final
Memorandum, (i) the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction; (ii) the Company has not purchased any of its outstanding capital
stock, other than from its employees or other service providers in connection
with the termination of their service pursuant to equity compensation plans or
agreements described in the Time of Sale Memorandum, nor declared, paid or
otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (iii) there has not been any
material change in the capital stock (other than the exercise of equity awards
or grants of equity awards or forfeiture of equity awards outstanding as of such
respective dates as of which information is given in each of the Preliminary
Memorandum,

 

8



--------------------------------------------------------------------------------

the Time of Sale Memorandum and the Final Memorandum, in each case granted
pursuant to the equity compensation plans described in the Time of Sale
Memorandum), short-term debt or long-term debt of the Company and its
subsidiaries, except in each case as described in each of the Preliminary
Memorandum, the Time of Sale Memorandum and the Final Memorandum, respectively.

(z)    The Company and its subsidiaries do not own any real property. The
Company and its subsidiaries, taken as a whole, have good and marketable title
to all tangible personal property owned by them which is material to the
business of the Company and its subsidiaries, taken as a whole, in each case
free and clear of all liens, encumbrances and defects except such as are
described in the Time of Sale Memorandum or such as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries; and
any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not reasonably be expected to materially interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries, in each case except as described in the Time of
Sale Memorandum.

(aa)    The Company and its subsidiaries own or possess, or can acquire on
commercially reasonable terms, all patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names, domain names and other intellectual
property rights, and moral rights throughout the world (collectively
“Intellectual Property Rights”) employed by them in connection with, or which
are necessary to, the business now conducted by them or as proposed to be
conducted by them in the Time of Sale Memorandum (“Company Intellectual
Property”), except where the failure to own, possess or acquire any of the
foregoing would not reasonably be likely to result in a material adverse effect
on the Company and its subsidiaries, taken as a whole. Neither the Company nor
any of its subsidiaries has received any written claim of infringement or
misappropriation of the Intellectual Property Rights of others by the Company or
any of its subsidiaries that has not been resolved, except where the failure to
resolve such claim would not reasonably be likely to result in a material
adverse effect on the Company and its subsidiaries, taken as a whole. The
Company and its subsidiaries have taken all reasonable steps necessary to secure
exclusive ownership rights in the Company Intellectual Property from their
employees, consultants, agents and contractors. No government funding,
facilities or resources of a university, college, other educational institution
or research center or funding from third parties was used in the development of
any Company Intellectual Property that is owned or purported to be owned by the
Company or any of its subsidiaries except as would not have a material adverse
effect on the Company and its subsidiaries, taken as a whole. The Company and
its subsidiaries have used all software and other materials distributed under a
“free,” “open source,” or similar licensing model (including

 

9



--------------------------------------------------------------------------------

but not limited to the GNU General Public License, GNU Lesser General Public
License and GNU Affero General Public License) (“Open Source Materials”) in
compliance with all license terms applicable to such Open Source Materials.
Neither the Company nor any of its subsidiaries has used or distributed any Open
Source Materials in a manner that requires or has required (i) the Company or
any of its subsidiaries to permit a third party to reverse-engineer any products
or services owned by the Company or any of its subsidiaries, or any software
code or other technology owned by the Company or any of its subsidiaries, except
as otherwise required by applicable law; or (ii) any products or services owned
by the Company or any of its subsidiaries, or any software code or other
technology owned by the Company or any of its subsidiaries, to be (A) disclosed
or distributed to third parties in source code form, (B) licensed for the
purpose of a third party making derivative works, or (C) redistributable to
third parties at no charge.

(bb)    No material labor dispute with the employees of the Company or any of
its subsidiaries exists, except as described in the Time of Sale Memorandum, or,
to the knowledge of the Company, is imminent; and the Company is not aware of
any existing, threatened or imminent labor disturbance by the employees of any
of its principal suppliers, service providers, manufacturers or contractors that
would reasonably be expected to have a material adverse effect on the Company
and its subsidiaries, taken as a whole.

(cc)    The Company and each of its subsidiaries, taken as a whole, are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are, in the reasonable judgment of the Company, prudent
and customary in the businesses in which they are engaged; neither the Company
nor any of its subsidiaries has been refused any insurance coverage sought or
applied for; and neither the Company nor any of its subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, except as described in the Time of Sale Memorandum.

(dd)    The Company and its subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses as
described in the Time of Sale Memorandum, except where the failure to obtain
such certificates, authorizations or permits would have a material adverse
effect on the Company and its subsidiaries, taken as a whole, and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole, except as described in the
Time of Sale Memorandum.

 

10



--------------------------------------------------------------------------------

(ee)    The Company and its subsidiaries, taken as a whole, maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States (“U.S. GAAP”) and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Time of Sale Memorandum, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(ff)    Except as described in the Time of Sale Memorandum, the Company has not
sold, issued or distributed any shares of Common Stock during the six-month
period preceding the date hereof, including any sales pursuant to Rule 144A
under, or Regulation D or S of, the Securities Act, other than shares issued
pursuant to employee benefit plans, qualified stock option plans or other
employee compensation plans or pursuant to outstanding options, rights or
warrants.

(gg)    The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed by them through the date of
this Agreement or have requested extensions thereof (except where the failure to
file would not, individually or in the aggregate, reasonably be expected to have
a material adverse effect on the Company and its subsidiaries, taken as a whole)
and have paid all taxes required to be paid thereon (except for cases in which
the failure to pay would not reasonably be expected to have a material adverse
effect on the Company and its subsidiaries, taken as a whole, or except as
currently being contested in good faith and for which reserves required by U.S.
GAAP have been created in the financial statements of the Company), and no
unpaid tax deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company nor any of its subsidiaries
have any notice or knowledge of any unpaid tax deficiency which would reasonably
be expected to be determined adversely to the Company or its subsidiaries and
which would reasonably be expected to have) a material adverse effect on the
Company and its subsidiaries, taken as a whole.

(hh)    The Company is not (i) in violation of its certificate of incorporation
or bylaws; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or

 

11



--------------------------------------------------------------------------------

instrument to which the Company is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
is subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority having jurisdiction over the Company or any of its properties, except,
in the case of clauses (ii) and (iii) above, for any such default or violation
that would not, individually or in the aggregate, reasonably be expected to have
a material adverse effect on the Company and its subsidiaries, taken as a whole.

(ii)     Except, in each case, as would not reasonably be expected to have a
material adverse effect on the Company and its subsidiaries, individually or in
the aggregate: (i) no “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”)), or failure to satisfy the “minimum funding standard” or “minimum
required contribution” (as such terms are defined in Section 412 or 430 of the
Code or Section 302 of ERISA) or any of the events set forth in Section 4043(b)
of ERISA (other than events with respect to which the 30-day notice requirement
under Section 4043 of ERISA has been waived or a safe harbor is available) has
occurred with respect to any employee benefit plan with respect to which the
Company or any of its subsidiaries could, have any liability; (ii) each such
employee benefit plan has been maintained in compliance with its terms and the
requirements of applicable law, including ERISA and the Code; and (iii) the
Company and its subsidiaries have not incurred and do not expect to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any pension plan.

(jj)    The Company and each of its subsidiaries comply with its privacy and
data and information security policies and third-party obligations (imposed by
applicable law, contract or otherwise) regarding the collection, use, transfer,
storage, protection, disposal and disclosure by the Company and its subsidiaries
of personally identifiable information and/or any other information collected
from or provided by third parties (collectively, “Data”), except to the extent
that the failure to do so would not reasonably be expected to have a material
adverse effect on the Company and its subsidiaries, taken as a whole. To the
Company’s knowledge, the information technology systems, equipment and software
used by the Company or any of its subsidiaries in their respective businesses
(the “IT Assets”) (i) operate and perform as required by the Company’s and its
subsidiaries’ respective businesses as currently conducted as described in the
Time of Sale Memorandum, and (ii) are subject to industry standard scans for
viruses, “back doors,” “Trojan horses,” “time bombs, “worms,” “drop dead
devices” or other software or hardware components that are designed to permit
unauthorized access to, or damage or erase, any software material to the
business of the Company or any of its subsidiaries. The Company and its
subsidiaries have implemented commercially reasonable backup and disaster
recovery technology processes consistent with industry standard practices. To
the Company’s

 

12



--------------------------------------------------------------------------------

knowledge, there has been no material security breach or attack or other
compromise of any such information technology system or data (including
personally identifiable information) owned or controlled by the Company or any
of its subsidiaries.

(kk)    The financial statements of the Company included or incorporated by
reference (if any) in each of the Preliminary Memorandum, the Time of Sale
Memorandum and the Final Memorandum present fairly in all material respects the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the results of their operations and cash flows for the
periods specified. Such financial statements have been prepared in conformity
with U.S. GAAP applied on a consistent basis throughout the periods involved,
except as described therein. The other financial information of the Company
included or incorporated by reference (if any) in the Preliminary Memorandum,
the Time of Sale Memorandum and the Final Memorandum has been derived from the
accounting records of the Company and its subsidiaries and presents fairly in
all material respects the information shown thereby.

(ll)    The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

(mm)    Grant Thornton LLP, who have certified certain financial statements of
the Company, are independent public accountants as required by the Securities
Act, and the rules and regulations of the Commission thereunder, and the Public
Company Accounting Oversight Board (United States).

(nn)    Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in the
Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

(oo)    No documents incorporated by reference in the Time of Sale Memorandum
and the Memorandum, if any, were filed with the Commission since the
Commission’s close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement.

(pp)    The interactive data in eXtensible Business Reporting Language included
or incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

13



--------------------------------------------------------------------------------

(qq)    Neither the Company nor any of its subsidiaries has any securities rated
by any “nationally recognized statistical rating organization,” as such term is
defined in Section 3(a)(62) of the Exchange Act.

2.    Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 98.00% of the
principal amount thereof (the “Purchase Price”).

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to $50,000,000
principal amount of Additional Securities at the Purchase Price plus accrued
interest, if any, to the date of payment and delivery. The Representatives may
exercise this right on behalf of the Initial Purchasers in whole or from time to
time in part by giving written notice to the Company, provided that the Option
Closing Date (as defined below) shall occur within a period of 13 calendar days
from, and including the Closing Date. Any exercise notice shall specify the
principal amount of Additional Securities to be purchased by the Initial
Purchasers and the date on which such Additional Securities are to be purchased.
Each purchase date must be at least one business day after the written notice is
given and may not be earlier than the closing date for the Firm Securities nor
later than ten business days after the date of such notice. Additional
Securities may be purchased as provided in Section 4 solely for the purpose of
covering sales of securities in excess of the number of the Firm Securities. On
each day, if any, that Additional Securities are to be purchased (an “Option
Closing Date”), each Initial Purchaser agrees, severally and not jointly, to
purchase the principal amount of Additional Securities (subject to such
adjustments to eliminate fractional Securities as the Representative may
determine) that bears the same proportion to the total principal amount of
Additional Securities to be purchased on such Option Closing Date as the
principal amount of Firm Securities set forth in Schedule I opposite the name of
such Initial Purchaser bears to the total principal amount of Firm Securities.

3.    Terms of Offering. The Representatives have advised the Company that the
Initial Purchasers will make an offering of the Securities purchased by the
Initial Purchasers hereunder as soon as practicable after this Agreement is
entered into as in the Representatives’ judgment is advisable.

4.    Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on September 24, 2019, or
at such other time on the same or such other date, not later than October 1,
2019, as shall be designated in writing by the Representatives. The time and
date of such payment are hereinafter referred to as the “Closing Date.”

 

14



--------------------------------------------------------------------------------

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than the last calendar day of the
13-day period beginning on, and including, the Closing Date, as shall be
designated in writing by the Representatives.

The Securities shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date or the applicable Option Closing Date, as the case may
be. The Securities shall be delivered to the Representatives on the Closing Date
or an Option Closing Date, as the case may be, for the respective accounts of
the several Initial Purchasers, with any transfer taxes payable in connection
with the transfer of the Securities to the Initial Purchasers duly paid, against
payment of the Purchase Price therefor plus, with respect to the Additional
Securities, accrued interest, if any, to the date of payment and delivery.

5.    Conditions to the Initial Purchasers’ Obligations. The several obligations
of the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:

(a)    Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company and its subsidiaries, taken
as a whole, other than as set forth in the Time of Sale Memorandum provided to
the prospective purchasers of the Securities that, in the Representatives’
judgment, is material and adverse and that makes it, in the Representatives’
judgment, impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.

(b)    The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect that the representations and warranties of the Company
contained in this Agreement are true and correct as of the Closing Date and that
the Company has complied with all of the agreements and satisfied all of the
conditions on its part to be performed or satisfied hereunder on or before the
Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c)    The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Kirkland & Ellis LLP, outside counsel for the
Company, dated the Closing Date, in form and substance reasonably satisfactory
to the Representatives.

 

15



--------------------------------------------------------------------------------

(d)    The Initial Purchasers shall have received on the Closing Date an opinion
of Goodwin Procter LLP, counsel for the Initial Purchasers, dated the Closing
Date, in form and substance reasonably satisfactory to the Representatives.

(e)    The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Representatives, from
Grant Thornton LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

(f)    The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and “Section 16” officers and directors of the Company
relating to sales and certain other dispositions of shares of Common Stock or
certain other securities, delivered to the Representatives on or before the date
hereof, shall be in full force and effect on the Closing Date.

(g)    The Initial Purchasers shall have received, on the date hereof and the
Closing Date, a certificate of the principal financial officer of the Company
dated the date hereof or the Closing Date, as the case may be, in form and
substance reasonably satisfactory to the Representatives, containing statements
and information with respect to certain financial information contained in the
Time of Sale Memorandum and the Memorandum.

(h)    The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to the Representatives on the
applicable Option Closing Date of the following:

(i)    subsequent to the execution and delivery of this Agreement and prior to
the applicable Option Closing Date there shall not have occurred any change, or
any development involving a prospective change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to the prospective purchasers of the Securities that, in the
Representatives’ judgment, is material and adverse and that makes it, in the
Representatives’ judgment, impracticable to market the Securities on the terms
and in the manner contemplated in the Time of Sale Memorandum;

(ii)    a certificate, dated the Option Closing Date and signed by an executive
officer of the Company, confirming that the certificate delivered on the Closing
Date pursuant to Section 5(b) hereof remains true and correct as of such Option
Closing Date;

 

16



--------------------------------------------------------------------------------

(iii)    an opinion and negative assurance letter of Kirkland & Ellis LLP,
outside counsel for the Company, dated the Option Closing Date, relating to the
Additional Securities to be purchased on such Option Closing Date and otherwise
to the same effect as the opinion and negative assurance letter required by
Section 5(c) hereof;

(iv)    an opinion of Goodwin Procter LLP, counsel for the Initial Purchasers,
dated the Option Closing Date, relating to the Additional Securities to be
purchased on such Option Closing Date and otherwise to the same effect as the
opinion required by Section 5(d) hereof;

(v)    a letter dated the Option Closing Date, in form and substance
satisfactory to the Initial Purchasers, from Grant Thornton LLP, independent
public accountants, substantially in the same form and substance as the letter
furnished to the Initial Purchasers pursuant to Section 5(e) hereof; provided
that the letter delivered on the Option Closing Date shall use a “cut-off date”
not earlier than three business days prior to such Option Closing Date;

(vi)    a certificate of the principal financial officer of the Company, dated
the Option Closing Date, confirming that the certificate delivered on the
Closing Date pursuant to Section 5(g) hereof remains true and correct as of such
Option Closing Date; and

(vii)    such other documents as the Representatives may reasonably request with
respect to the good standing of the Company, the due authorization, execution
and authentication of the Additional Securities to be sold on such Option
Closing Date and other matters related to the execution and authentication of
such Additional Securities.

(i)    A number of shares of Common Stock equal to the sum of the Maximum Number
of Underlying Securities shall have been approved for listing on the New York
Stock Exchange, subject to official notice of issuance.

6.    Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:

(a)    To furnish to the Representatives in New York City, without charge, prior
to 10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 6(d) or (e), as many
copies of the Time of Sale Memorandum, the Final Memorandum, any documents
incorporated by reference therein and any supplements and amendments thereto as
the Representatives may reasonably request.

 

17



--------------------------------------------------------------------------------

(b)    Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to the Representatives a
copy of each such proposed amendment or supplement and not to use any such
proposed amendment or supplement to which the Representatives reasonably object.

(c)    To furnish to the Representatives a copy of each proposed Additional
Written Offering Communication to be prepared by or on behalf of, used by, or
referred to by the Company and not to use or refer to any proposed Additional
Written Offering Communication to which the Representatives reasonably object.

(d)    If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

(e)    If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers, either amendments or supplements to
the Final Memorandum so that the statements in the Final Memorandum as so
amended or supplemented will not, in the light of the circumstances when the
Final Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f)    To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representatives shall
reasonably request.

(g)    Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and

 

18



--------------------------------------------------------------------------------

the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the preparation of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum,
any Additional Written Offering Communication prepared by or on behalf of, used
by, or referred to by the Company and any amendments and supplements to any of
the foregoing, including all printing costs associated therewith, and the
delivering of copies thereof to the Initial Purchasers, in the quantities herein
above specified, (ii) all costs and expenses related to the transfer and
delivery of the Securities to the Initial Purchasers, including any transfer or
other taxes payable thereon, (iii) the cost of printing or producing any Blue
Sky or legal investment memorandum in connection with the offer and sale of the
Securities under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(f) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the fees and expenses, if any, incurred in connection with the
listing of the Underlying Securities on the New York Stock Exchange, (vi) the
costs and charges of the Trustee and any transfer agent, registrar or
depositary, including fees and disbursements of their respective counsel,
(vii) the cost of the preparation, issuance and delivery of the Securities,
(viii) the costs and expenses of the Company relating to investor presentations
on any “road show” undertaken in connection with the marketing of the offering
of the Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and 50% of
the cost of any aircraft chartered in connection with any road show, (ix) the
document production charges and expenses associated with printing this Agreement
and (x) all other cost and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchasers
will pay all of their own costs and expenses, including fees and disbursements
of their counsel, transfer taxes payable on resale of any of the Securities by
them, any advertising expenses, travel and lodging expenses of their
representatives and 50% of the costs of any aircraft chartered in connection
with any “road show” connected with any offers they may make.

(h)    Neither the Company nor any Affiliate will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which could be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.

 

19



--------------------------------------------------------------------------------

(i)    To furnish the Representatives with any proposed General Solicitation to
be made by the Company or on its behalf before its use, and not to make or use
any proposed General Solicitation without the Representatives’ prior written
consent.

(j)    While any of the Securities or the Underlying Securities remain
“restricted securities” within the meaning of the Securities Act, to make
available, upon request, to any seller of such Securities the information
specified in Rule 144A(d)(4) under the Securities Act, unless the Company is
then subject to Section 13 or 15(d) of the Exchange Act.

(k)    During the period of one year after the Closing Date or any Option
Closing Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(l)    During the period of one year after the Closing Date or any Option
Closing Date, if later, the Company will not, and will not permit any person
that is an affiliate (as defined in Rule 144 under the Securities Act) at such
time (or has been an affiliate within the three months preceding such time) to,
resell any of the Securities or the Underlying Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

(m)    Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.

(n)    To effect and maintain the listing of a number of shares of Common Stock
equal to the sum of the Maximum Number of Underlying Securities on the New York
Stock Exchange.

(o)    To reserve and keep available at all times, free and clear of pre-emptive
rights, a number of shares of Common Stock equal to the Maximum Number of
Underlying Securities for the purpose of enabling the Company to satisfy all
obligations to issue the Underlying Securities upon conversion of the
Securities.

(p)    Between the date hereof and the Closing Date, the Company will not do or
authorize any act or thing that would result in an adjustment of the Conversion
Rate of the Securities.

The Company also agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, and will not
publicly disclose any intention to, during the period ending 60 days after the
date of the Final Memorandum ( the “Restricted Period”), (1) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or

 

20



--------------------------------------------------------------------------------

indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise.

The restrictions contained in the preceding paragraph shall not apply to (a) the
Securities to be sold hereunder and any Underlying Securities delivered upon
conversion thereof in accordance with the terms of the Indenture, (b) the
issuance by the Company of shares of Common Stock upon the exercise (including
any net exercise) of an option or warrant or the conversion of a security, in
each case outstanding on the date hereof and identified in the Time of Sale
Memorandum, (c) the grant or issuance by the Company, or exercise or settlement
(in cash, shares of Common Stock or otherwise), of options, restricted stock
awards, restricted stock units or any other type of equity award to employees,
officers, directors, advisors or consultants of the Company pursuant to employee
benefit plans described in the Time of Sale Memorandum, (d) the filing by the
Company of a registration statement with the Commission on Form S-8 with respect
to employee benefit plans in described in the Time of Sale Memorandum, (e) the
establishment or amendment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of shares of Common Stock, provided that (i) such
plan does not provide for the transfer of Common Stock during the Restricted
Period and (ii) to the extent a public announcement or filing under the Exchange
Act, if any, is required of, or voluntarily made by, the Company regarding the
establishment or amendment of such plan, such announcement or filing shall
include a statement to the effect that no transfer of Common Stock may be made
under such plan during the Restricted Period, or (f) the sale or issuance of or
entry into an agreement to sell or issue Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock in connection
with the Company’s acquisition of one or more businesses, assets, products or
technologies (whether by means of merger, stock or equity purchase, asset
purchase or otherwise) or in connection with joint ventures, commercial
relationships or other strategic corporate transactions or alliances; provided
that the aggregate number of shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock (on an
as-converted, as-exercised or as-exchanged basis) that the Company may sell or
issue or agree to sell or issue pursuant to this paragraph shall not exceed 10%
of the total number of shares of Common Stock issued and outstanding immediately
following the completion of the transactions contemplated by this Agreement, and
provided further that the Company shall cause each such recipient to execute and
deliver to you, on or prior to the such issuance, a lock-up agreement
substantially in the form of Exhibit A hereto with respect to the remaining
portion of the Restricted Period.

7.    Offering of Securities; Restrictions on Transfer. (a) Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”). Each Initial Purchaser, severally and not jointly,
agrees with the Company that (i) it will not solicit offers for, or offer or
sell, such Securities by any General Solicitation, other than a

 

21



--------------------------------------------------------------------------------

permitted communication listed on Schedule II hereto, or those made with the
prior written consent of the Company, or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act, and
(ii) it will sell such Securities only to persons that it reasonably believes to
be QIBs that, in purchasing such Securities are deemed to have represented and
agreed as provided in the Final Memorandum under the caption “Transfer
Restrictions”.

(b)    The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.

8.    Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each director, officer, employee, agent or
affiliate (within the meaning of Rule 405 under the Securities Act) of any
Initial Purchaser from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Memorandum, the Time of Sale
Memorandum, any Additional Written Offering Communication prepared by or on
behalf of, used by, or referred to by the Company, any General Solicitation made
by the Company, any “road show” as defined in Rule 433(h) under the Securities
Act (a “road show”), the Final Memorandum or any amendment or supplement
thereto, or caused by any omission or alleged omission to state therein a
material fact necessary to make the statements therein not misleading, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
therein.

(b)    Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company, its directors, its officers and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Memorandum, the Time of Sale Memorandum,
any Additional Written Offering Communication set forth in Schedule II hereto,
road show, General Solicitation set forth in Schedule II hereto, the Final
Memorandum or any amendment or supplement thereto.

(c)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be

 

22



--------------------------------------------------------------------------------

sought pursuant to Section 8(a) or 8(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Representatives on behalf of the Initial
Purchasers, in the case of parties indemnified pursuant to Section 8(a), and by
the Company, in the case of parties indemnified pursuant to Section 8(b). The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second and third sentences of this paragraph, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by such indemnifying party of the aforesaid request and
(ii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

(d)    To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a

 

23



--------------------------------------------------------------------------------

result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party or parties on the
other hand from the offering of the Securities or (ii) if the allocation
provided by clause 8(d)(i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause 8(d)(i) above but also the relative fault of the indemnifying party
or parties on the one hand and of the indemnified party or parties on the other
hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities shall be deemed to be in the same respective proportions as the
net proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the total discounts and commissions received by the
Initial Purchasers bear to the aggregate offering price of the Securities. The
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.

(e)    The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

24



--------------------------------------------------------------------------------

(f)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

9.    Termination. The Initial Purchasers may terminate this Agreement by notice
given by the Representatives to the Company, if after the execution and delivery
of this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange, or the NASDAQ Global Market, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (v) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets or any calamity or
crisis that, in the Representatives’ judgment, is material and adverse and
which, singly or together with any other event specified in this clause (v),
makes it, in the Representatives’ judgment, impracticable or inadvisable to
proceed with the offer, sale or delivery of the Securities on the terms and in
the manner contemplated in the Time of Sale Memorandum or the Final Memorandum.

10.    Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as the Representatives may specify, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on such date; provided that
in no event shall the principal amount of Securities that any Initial Purchaser
has agreed to purchase pursuant to this Agreement be increased pursuant to this
Section 10 by an amount in excess of one-ninth of such principal amount of
Securities without the written consent of such Initial Purchaser. If, on the
Closing Date any Initial Purchaser or Initial Purchasers shall fail or refuse to
purchase Firm Securities which it or they have agreed to purchase hereunder on
such date and the aggregate principal amount of Securities with respect to which
such default occurs is more than one-tenth of the aggregate principal amount of
Firm Securities to be purchased

 

25



--------------------------------------------------------------------------------

on such date, and arrangements satisfactory to the Representatives and the
Company for the purchase of such Firm Securities are not made within 36 hours
after such default, this Agreement shall terminate without liability on the part
of any non-defaulting Initial Purchaser or of the Company. In any such case
either the Representatives or the Company shall have the right to postpone the
Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Time of Sale Memorandum, the Final Memorandum
or in any other documents or arrangements may be effected. If, on an Option
Closing Date, any Initial Purchaser or Initial Purchasers shall fail or refuse
to purchase Additional Securities and the aggregate principal amount of
Additional Securities with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Additional Securities to be
purchased on such Option Closing Date, the non-defaulting Initial Purchasers
shall have the option to (a) terminate their obligation hereunder to purchase
the Additional Securities to be sold on such Option Closing Date or (b) purchase
not less than the principal amount of Additional Securities that such
non-defaulting Initial Purchasers would have been obligated to purchase in the
absence of such default. Any action taken under this paragraph shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement (other than by reason of a default by the Initial Purchasers), the
Company will reimburse the non-defaulting Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such non-defaulting Initial Purchasers
in connection with this Agreement or the offering contemplated hereunder.

11.    Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

(b)    The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arm’s length, are not
agents of, and owe no fiduciary duties to, the Company or any other person,
(ii) the Initial Purchasers owe the Company only those duties and obligations
set forth in this Agreement and prior written agreements (to the extent not
superseded by this Agreement) if any, and (iii) the Initial Purchasers may have
interests that differ from those of the Company. The Company waives to the full
extent permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

 

26



--------------------------------------------------------------------------------

12.    Recognition of the U.S. Special Resolution Regimes. (a)In the event that
any Initial Purchaser that is a Covered Entity becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer from such Initial Purchaser
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.

(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section a “BHC Act Affiliate” has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 1841(k). “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “U.S.
Special Resolution Regime” means each of (i) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.

13.    Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

14.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

15.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

16.    Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036,
Attention: Convertible Debt Syndicate Desk, with a copy to the Legal Department;
Citigroup Global Markets Inc., 388 Greenwich Street, New York, New York 10013
Attention: General Counsel, facsimile number 1-646-291-1469; and if to the
Company shall be delivered, mailed or sent to 11120 Four Points Drive, Suite
100, Austin, TX 78726.

 

27



--------------------------------------------------------------------------------

Very truly yours, SAILPOINT TECHNOLOGIES HOLDINGS, INC. By:  

/s/ Jason Ream

Name:   Jason Ream Title:   Chief Financial Officer

 

Accepted as of the date hereof

 

Morgan Stanley & Co. LLC

Citigroup Global Markets Inc.

 

Acting severally on behalf of themselves and the
several Initial Purchasers named in
Schedule I hereto.

By:   Morgan Stanley & Co. LLC By:  

/s/ Robert Holley

Name:   Robert Holley Title:   VP By:   Citigroup Global Markets Inc. By:  

/s/ Herb Yeh

Name:   Herb Yeh Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of
Firm Securities to be
Purchased  

Morgan Stanley & Co. LLC

   $ 156,905,000.00  

Citigroup Global Markets Inc.

   $ 84,490,000.00  

RBC Capital Markets, LLC

   $ 56,315,000.00  

BofA Securities, Inc.

   $ 52,290,000.00     

 

 

 

Total:

   $ 350,000,000     

 

 

 